270 F.2d 332
106 U.S.App.D.C. 139
Elmer L. BORGES, Appellant,v.UNITED STATES of America, Appellee.
No. 14746.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 16, 1959.Decided Aug. 21, 1959, Petition for Rehearing en Banc DeniedSept. 15, 1959.

Mr. Albert J. Ahern, Jr., Washington, D.C., for appellant.
Mr. Edgar T. Bellinger, Asst. U.S. Atty., with whom Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Mr. Harold D. Rhynedance, Jr., Asst. U.S. Atty., also entered an appearance for appellee.
Before Mr. Justice BURTON, retired,1 and FAHY and BURGER, Circuit judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction on fifteen counts charging violations of 18 U.S.C. 657, 1006 (Supp.  V, 1958) and 22 D.C.Code 1202 (1951), growing out of the alleged mishandling by appellant of funds of the Federal Credit Union at the Naval Air Station in Anacostia.  The principal question is whether it was error for the trial judge to refuse to require a witness for the prosecution, who was an agent of the Federal Bureau of Investigation, to produce for the use of defense counsel certain reports he had made on the basis of notes of oral interviews with another witness who had also testified for the prosecution.  The reports were summaries and not verbatim notes of the interviews, The elapsed time between the interviews and the preparation of the summaries is uncertain.  The FBI agent involved testified on direct examination that the summaries were made some 'ten or fifteen days' after the interviews but on cross-examination said that several of them were prepared as much as one month later, and in one instance almost a month and a half later.  It thus appears that the reports were not statements required to be produced under the terms of 18 U.S.C. 3500 (Supp.  V, 1958).  Palermo v. United States, 360 U.S. 343, 79 S.Ct. 1217, 3 L.Ed.2d 1287.  Accordingly, the refusal of the court to order their production for the use of the defense was not error.  Palermo v. United States, supra.


2
We have considered other contentions made on the appeal and find no error.


3
Affirmed.



1
 Sitting by designation pursuant to Sec. 294(a), Title 28 U.S.Code